                                           Case 3:19-cv-07041-SK Document 22 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OZIEL SAWYER III,                                     Case No. 19-cv-07041-SK
                                   8                     Plaintiff,
                                                                                               ORDER OF CONDITIONAL
                                   9              v.                                           DISMISSAL
                                  10     EWAC, LLC, et al.,
                                                                                               Regarding Docket No. 21
                                  11                     Defendants.

                                  12           Plaintiff filed a notice of settlement in which he advised the Court that the above captioned
Northern District of California
 United States District Court




                                  13   matter has provisionally settled and that, as part of the settlement, the parties anticipate filing a

                                  14   stipulation of dismissal after consummating the settlement within sixty days. In light of the

                                  15   settlement, the Court HEREBY ORDERS that this action is DISMISSED without prejudice;

                                  16   provided, however that if any party hereto shall certify to this Court within one hundred and

                                  17   twenty days, with proof of service, that the settlement has not been consummated or the agreed

                                  18   consideration for settlement has not been delivered over, the foregoing order shall stand vacated

                                  19   and this case shall be restored to the calendar and set for trial. If no certification is filed, after

                                  20   passage of one hundred and twenty days, the dismissal shall be with prejudice.

                                  21           IT IS SO ORDERED.

                                  22   Dated: November 16, 2020

                                  23                                                       ______________________________________
                                                                                           SALLIE KIM
                                  24                                                       United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
